          Case 2:15-cr-04112-RB Document 326 Filed 09/15/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                 No. CR 15-4112 RB

ROBIN LEE LOVELACE,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       On June 5, 2020, Ms. Robin Lovelace moved the Court for compassionate release due to

the COVID-19 pandemic. In its Memorandum Opinion and Order denying her motion, the Court

observed that Ms. Lovelace’s age, health conditions, and the documented significant and rising

level of infection at FMC Carswell approached a level that was extraordinary and compelling. The

Court declined to expressly make that determination, though, because other factors weighed

against a sentence reduction. Critically, Ms. Lovelace had not produced evidence of participation

in drug and alcohol counseling, and the United States Probation Office (USPO) had denied her

proposed release plan.

       Ms. Lovelace now presents evidence that she has completed a Drug Abuse Education

course and has secured a new proposed release plan. In the interim, the number of confirmed

positive inmate cases at FMC Carswell, where Ms. Lovelace is housed, has significantly decreased.

For the reasons that follow, the Court finds that extraordinary and compelling circumstances do

not exist to grant compassionate release at this time and will deny Ms. Lovelace’s motion.

I.     Background

       On March 9, 2019, Ms. Lovelace pled guilty to a Rule 11(c)(1)(C) plea agreement to 11

counts of a 24-count Indictment charging her and seven co-conspirators with a variety of offenses,

                                                1
          Case 2:15-cr-04112-RB Document 326 Filed 09/15/20 Page 2 of 3




including conspiracy to possess with intent to distribute 500 grams and more of a mixture and

substance containing a detectable amount of methamphetamine, contrary to 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A). (Docs. 3; 101–02.) The Court accepted the plea agreement and sentenced Ms.

Lovelace to 144 months. (Docs. 176; 178.) She has served approximately 57 months or 40 percent

of her sentence and has a projected release date of February 20, 2026. (See Doc. 315 at 2.)

       Ms. Lovelace moved the Court, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to reduce her

sentence due to the COVID-19 pandemic. (Doc. 312.) The Court found that while Ms. Lovelace’s

age, underlying health conditions, and the rising level of COVID-19 infection at FMC Carswell

approached extraordinary and compelling circumstances that might warrant a sentence reduction,

it did not need to make that determination because other factors weighed against a reduction. (Doc.

320 at 9.) The Court was concerned with the lack of evidence regarding whether Ms. Lovelace has

participated in drug and alcohol counseling and with the USPO’s denial of her proposed release

plan. (Id. at 11–12.) As a result, the Court denied her motion. (Id. at 12.)

       Ms. Lovelace now moves the Court to reconsider her motion. (Doc. 323.) She submits

evidence to show that she has completed a ten-week drug course and other programs (Docs. 323-

A–F), as well as three alternative release plans (Doc. 323-G). The United States opposes her

motion. (Doc. 324.)

II.    Discussion

       In finding that Ms. Lovelace previously presented conditions that approached

extraordinary and compelling, the Court found it critical that FMC Carswell was experiencing an

outbreak of COVID-19. (Doc. 320 at 8.) On the date of its first Opinion, the facility had 510

positive cases. (See id. (citing COVID-19 Coronavirus, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/).) On the date of this writing, September 8, 2020, the number



                                                  2
           Case 2:15-cr-04112-RB Document 326 Filed 09/15/20 Page 3 of 3




has decreased to 9 cases. See COVID-19 Coronavirus. As a 60-year-old individual with asthma

and hypertension, the Court agrees that Ms. Lovelace has an increased risk for serious illness if

she contracts COVID-19. However, her risk is not so high that the Court finds extraordinary and

compelling circumstances exist when it appears that FMC Carswell has gotten the outbreak under

control.

       Additionally, while the Court congratulates Ms. Lovelace on completing the ten-week

Drug Abuse Education course, the undersigned remains concerned about early release when Ms.

Lovelace is currently unable to complete other important drug education classes. (See Doc. 323 at

2–3 (explaining that Ms. Lovelace cannot complete the Resolve Program or the 500-hour

Residential Drug Abuse Program until she is closer to her projected release date).)

       The Court continues to be concerned about the very real risks inmates face from COVID-

19. Under these circumstances, however, that risk is not so substantial that it warrants a sentence

reduction for Ms. Lovelace.

       THEREFORE,

       IT IS ORDERED that the Motion to Reconsider Motion for Compassionate Release (Doc.

323) is DENIED.




                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                3
